internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-148901-02 date date number release date index number a b c d e x trust d1 country country state city year year year dear this responds to a letter date and subsequent information submitted on behalf of trust by its authorized representative requesting rulings concerning certain additions to trust and the proposed division of trust plr-148901-02 the information submitted states that a was a citizen of country and a permanent resident of country b and his wife c had a long and close relationship with a and his immediate and extended family during that period b represents that no employer-employee relationship existed between a and b a established trust for the benefit of b c and their two children d and e on d1 b represents that trust was established by a in recognition of his longstanding personal relationship with b and c further b represents that only a’s funds were used to establish trust and that the funds transferred to trust by a did not constitute compensation to b or an indirect transfer by b to trust b c d and e are all citizens and residents of the united_states b and c are the trustees of trust trust was initially funded with cash transferred directly from a’s accounts in country after trust was funded the trustees purchased stock in x a country company traded on the city stock exchange x has no united_states_assets the trustees subsequently sold the stock and used the proceeds to purchase united_states_assets no distributions have been made from trust to any of trust beneficiaries article of trust provides that the trustee shall receive such fees for services actually rendered to the trust estate as are reasonable article of trust provides that the beneficiaries of trust are b c d e and the descendants of b or c article a of trust provides that the trustee has the sole and absolute discretion to distribute to or for the benefit of any of the beneficiaries so much of the net_income and principal as the trustee deems necessary or advisable for the beneficiary’s maintenance support health and education distributions by the trustee may be in unequal amounts and may be to the complete exclusion of other beneficiaries of trust article a also provides that the provisions of this paragraph are not intended to relieve any person legally liable for a beneficiary’s support from liability therefor no distribution shall be made in a manner that discharges a legal_obligation including a legal_obligation to support of any person other than the beneficiary to whom the distribution is made article b of trust provides that trust will terminate upon the death of the last to die of the beneficiaries at which time the trust estate will be divided into equal shares one for each child of b and c who died leaving living descendants the shares will be further divided into equal shares for the descendants per stipes of each child and held in separate trust to be distributed to each descendant upon that descendant reaching age article provides that trust will terminate no later than years plr-148901-02 after the death of the last to die of a and all the descendants of b and c who were living on the date that trust was established article of trust provides that the situs of trust shall be state and trust is to be governed by state law after trust was established b and c made interest-free and or below market interest loans to trust during year year and year the principal of each of the loans has been repaid by trust but no interest payments were made to b and c by trust additionally notwithstanding the provisions of article directing that the trustee shall receive such fees for services actually rendered to trust as are reasonable b and c have not paid themselves any trustee fees for services to trust in addition pursuant to the advice of their representatives b and c treated themselves as the owners of trust for federal_income_tax purposes under sec_678 of the internal_revenue_code accordingly they included on their federal_income_tax return items of income that should have been reported on trust’s income_tax return b and c represent that they will file amended returns for themselves and for trust for the open years trust will report the income that is required to be reported by trust and pay the income_tax_liability for those years ruling sec_671 provides that when the grantor or another person is treated as the owner of any portion of a_trust there shall be included in computing the taxable_income and credits of the grantor or the other person those items of income deduction and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter of the code in computing the taxable_income or credits against tax of an individual sec_673 through specify the circumstances under which the grantor or another person will be treated as the owner of a portion of a_trust sec_674 provides that the grantor is treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor a nonadverse_party or both without the approval or consent of an adverse_party sec_677 provides that the grantor will be treated as the owner of any portion of a_trust whether or not he is treated as such owner under whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the plr-148901-02 grantor's spouse or held or accumulated for future distribution to the grantor or the grantor's spouse sec_678 provides that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or the person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would cause a grantor to be treated as the owner of such a portion of the trust within the principles of sec_671 to inclusive sec_678 b provides that sec_678 shall not apply with respect to a power over income if the grantor of the trust is otherwise treated as the owner under the provisions of sec_671 through sec_1_671-2 of the income_tax regulations provides that for purposes of subchapter_j a grantor includes any person to the extent such person either creates a_trust or directly or indirectly makes a gratuitous transfer of property to a_trust at the time of the initial funding of trust b and c did not transfer any property to trust rather a contributed all of trust’s property to trust therefore based on our analysis of trust documents and the representations submitted we conclude that at the initial funding of trust by a_trust was not a grantor_trust nor would any trustee or beneficiary of trust be considered the owner of any portion of trust under sec_671 through of the code accordingly b and c included on their federal_income_tax returns items of income that should have been reported on trust’s income_tax return and they paid income_tax on these items that should have been paid_by trust the satisfaction of trust’s income_tax_liability by b and c constitutes a gratuitous transfer to trust similarly the foregone interest imputed on the interest-free loans made by b and c to trust that was not repaid by trust constitutes a gratuitous transfer to trust therefore b and c have made gratuitous transfers to trust to the extent of those transfers other than those amounts that are refunded to b and c as a result of the filing of amended tax returns b and c are the grantors of trust therefore to the extent of those transfers to trust other than those amounts that are refunded to b and c as a result of the filing of amended tax returns b and c are the owners of a portion of trust under sec_677 ruling additionally b and c believe that as a result of one or more of the actions described above they may have made constructive transfers to trust such that they would be considered transferors of trust for generation-skipping_transfer_tax purposes accordingly if this is the case the trustees propose to sever trust into two separate but identical trusts one severed trust the gst exempt trust will be funded with that plr-148901-02 portion of trust that is currently exempt from gst tax in accordance with the provisions of sec_26_2663-2 of the generation-skipping_transfer_tax regulations the other severed trust the gst non-exempt trust will be funded with the balance of trust corpus the terms of both trusts will be identical in all respects to the terms of trust further trust will be severed on a fractional basis under sec_2501 a tax is imposed on the transfer of property by gift during each calendar_year by an individual resident or nonresident sec_2501 provides that except as provided in sec_2501 sec_2501 does not apply to the transfer of intangible_property by a nonresident_not_a_citizen_of_the_united_states sec_2511 provides that subject_to the limitations contained in this chapter the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible but in the case of a nonresident_not_a_citizen_of_the_united_states the gift_tax shall apply to a transfer only if the property is situated within the united_states sec_25_2511-3 of the gift_tax regulations provides that for nonresident donors who are not citizens of the united_states and to which the exceptions under sec_2501 do not apply the gift_tax applies only to the transfer after of real_property and tangible_personal_property situated in the united_states at the time of the transfer sec_25_2511-3 provides that for purposes of applying the gift_tax to the transfer of property owned and held by a nonresident_not_a_citizen_of_the_united_states at the time of the transfer real_property and tangible_personal_property constitute property within the united_states only if they are physically situated therein sec_2601 imposes a tax on every generation-skipping_transfer gst made by a transferor to a skip_person a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip in general under sec_2652 and sec_26 a the individual with respect to whom the property was last subject_to federal estate or gift_tax is the transferor of the property for gst tax purposes sec_26_2652-1 provides that for gst purposes a transfer is subject_to federal gift_tax if a gift_tax is imposed under sec_2501 without regard to exemptions exclusions deductions and credits a transfer is subject_to federal estate_tax if the value of the property is includible in the decedent’s gross_estate as determined under sec_2031 or sec_2103 plr-148901-02 sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2642 provides generally that if a_trust is severed in a qualified_severance the trusts resulting from such severance shall be treated as separate trusts thereafter sec_2642 provides generally that for purposes of sec_2642 the term qualified_severance means the division of a single trust and the creation by any means available under the governing instrument or under local law of two or more trusts if the single trust was divided on a fractional basis and the terms of the new trusts in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust sec_2642 provides that if a_trust has an inclusion_ratio of greater than zero and less than a severance is a qualified_severance only if the single trust is divided into two trusts one of which receives a fractional share of the total value of all trust assets equal to the applicable_fraction of the single trust immediately before the severance in such case the trust receiving such fractional share shall have an inclusion_ratio of zero and the other trust shall have an inclusion_ratio of sec_2642 provides that the term qualified_severance includes any other severance permitted under regulations prescribed by the secretary plr-148901-02 sec_2642 provides that a severance pursuant to sec_2642 may be made at any time the secretary shall prescribe by forms or regulations the manner in which the qualified_severance shall be reported to the secretary sec_26_2654-1 of the estate and gift_tax regulations provides that if there is more than one transferor with respect to a_trust the portions of the trust attributable to the different transferors are treated as separate trusts for purposes of the gst tax sec_2663 provides that the secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of the gst tax including regulations consistent with the principles of the estate and gift_tax providing for the application of the gst tax in the case of transferors who are nonresidents not citizens of the united_states sec_26_2663-2 provides rules for applying the gst tax to transfers by a transferor who is a nonresident_not_a_citizen_of_the_united_states nra sec_26_2663-2 provides that the gst tax applies to a taxable_distribution or a taxable_termination to the extent that the initial transfer of property to the trust by a nra transferor whether during life or at death was subject_to the federal estate or gift_tax within the meaning of sec_26_2652-1 sec_26_2663-2 - provides rules for determining the applicable_fraction with respect to a_trust created by an nra transferor that is in part subject_to gst tax and in part not subject_to gst tax state law authorizes the division of an existing trust state law provides that the trustee may unless expressly prohibited by the terms of the instrument establishing the trust divide a_trust into two or more separate trusts without a judicial proceeding if the trustee reasonably determines that the division of the trust could result in a significant decrease in current or future federal income gift estate generation-skipping_transfer taxes or any other tax imposed on trust property if the trustee divides the trust the terms of the separate trusts must be identical to the terms of the original trust but differing tax elections may be made for the separate trusts when trust was established on d1 and when a initially funded trust a was a citizen of country and a permanent resident of country consequently for purposes of the gst tax a was a nonresident_alien not a citizen_of_the_united_states trust was funded with cash transferred directly from a’s accounts in country to trust thus although a a nonresident_alien transferred cash which is tangible_personal_property for purposes of sec_2501 the funds were not physically situated within the united_states prior to the transfer therefore pursuant to sec_25_2511-3 the transfer of cash was not a transfer that was subject_to the gift_tax under sec_2501 plr-148901-02 consequently generation-skipping transfers from trust to the extent attributable to a’s transfer of cash to trust will not be subject_to the gst tax see sec_26 a under the facts presented the waiver by b and c of the trustee fees does not constitute an addition by b and c to trust none of the accountings filed by trust included any claim for commissions and b and c thus far have taken no action which is inconsistent with a continuing intention to serve on a gratuitous basis see revrul_66_167 1966_1_cb_20 accordingly we conclude that under the facts in this case the trustees’ failure to pay themselves trustee fees authorized by trust is not treated as an addition to trust for gst tax purposes however the payment by b and c in their individual capacity of trust’s income_tax_liability relieved trust of a liability that was properly imposed on trust the satisfaction of trust’s income_tax_liability by b and c constitutes a constructive_addition by b and c other than those amounts that are refunded to b and c as a result of the filing of amended income_tax returns to trust cf sec_26_2601-1 regarding constructive additions to trusts created prior to date that are otherwise exempt from gst tax similarly the foregone interest imputed on the interest-free loans made by b and c to trust that were not repaid by trust were additions to trust see sec_7872 and sec_2652 these additions are treated as transferred to trust by b and c when b and c relinquished or waived their right to payment of the interest in accordance with sec_2652 and sec_26 a b and c are treated as the transferors of trust to the extent of the value of the corpus that is attributable to these transfers to trust as described above the trustees propose to divide trust on a fractional basis into two identical trusts in order to segregate the portion of trust that is subject_to gst tax from the portion that is not subject_to gst tax trust will be severed in accordance with applicable state law further as severed the new trusts will provide for the same succession of interests and beneficiaries as are provided in trust accordingly we conclude that if trust is severed in accordance with sec_2642 the severance of trust as proposed into a_trust that is not subject_to gst tax the gst exempt trust and a_trust that is subject_to gst tax the gst non-exempt trust will be a qualified_severance under sec_2642 for purposes of determining the applicable_fraction of trust immediately before the severance as required under sec_2642 the rules of sec_26_2663-2 - will generally apply accordingly based on the facts submitted and the representations made and assuming trust is severed as discussed above we conclude that after the severance the gst exempt trust will have an inclusion_ratio of zero for gst tax purposes and the gst non-exempt trust will have an inclusion_ratio of one for gst tax purposes in plr-148901-02 accordance with sec_2652 the transferors of trust will be b and c to the extent of the contributions allocable to each however we express no opinion regarding the portion of trust corpus that is properly allocable to the gst exempt trust and the gst non-exempt trust ruling sec_643 provides that for purposes of subchapter_j under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 for purposes of the preceding sentence a husband and wife shall be treated as one person we conclude that while the divided trust will each have the same beneficiaries they will have different grantors therefore based on the facts and representations submitted we conclude that the divided trust will be treated as separate trusts for federal_income_tax purposes under sec_643 ruling sec_61 provides that gross_income includes gains derived from dealings in property and under sec_61 from an interest in a_trust sec_1001 provides that the gain from a sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 states that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained revrul_56_437 1956_2_cb_507 holds that a partition of jointly owned property is not a sale_or_exchange because the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result similarly a partition of a_trust into several trusts for the benefit of the same beneficiaries and plr-148901-02 under substantially identical terms and conditions does not constitute a sale_or_exchange under sec_1001 in this case after the partition the beneficiaries will have the same interests in the partitioned trusts and property as in the original trust the terms of the trusts created by partitioning of the original trust will be identical to the terms of the original trust accordingly the beneficiaries original trust and the partitioned trusts will not realized gain_or_loss under sec_61 or sec_1001 as a result of the partition except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to trust’s authorized representative sincerely yours j thomas hines chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
